By the Court:
There is no equity in the bill upon which the complainant can be relieved. Its chief object, though somewhat dimly *prosented, is that of a bill of peace. But the subject matter does not relate to real estate, and as to the personal, the complainant has established no right at law. This is deemed indispensable to sustain a bill of peace, unless an issue is,necessary to bring in different interested parties, and thus prevent litigation, and a multiplicity of suits. 2 Johns. Ch. 281.
There seems to be no ground for relieving the complainant against the judgment at law, in the action of replevin. There is no allegation that the complainant was ignorant of any material fact since discovered; no suggestion of fraud, accident, surprise, or mistake. No circumstance is charged in the bill to warrant a conclusion that the judgment at law is not according to the right of the case. On the contrary, we are satisfied, from another case which has been before us in connection with this, that the judgment against the complainant in replevin is unimpeachable. The facts that he prosecuted a groundless action, and that the result has involved him in a heavy responsibility, supply no grounds for his relief here. If the peculiar provisions-of the statute regulating the proceedings in replevin operate hardly in a particular case, that circumstance • invests the court with no power to relieve against them. 4 Ves. 639. The injunction must be dissolved, and the bill dismissed with costs.